UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
JONATHAN KOURY CIVIL ACTION NO. 18-0059
VERSUS JUDGE ELIZABETH ERNY FOOTE
WALGREEN CG., |:_|' AL. IV|AGISTRATE JUDGE HORNSBY

 

MEMORANDUM RULING
In this case, Jonathan Koury (“Plaintiff") filed suit against Walgreen Louisiana Co.,
Inc. (“Wa|greens”), the City of Bossier, Shane McWi||iams, and Kevin Wooten (“Detective
Wooten”) for violations of Tit|e 42 U.S.C. § 1983 and malicious prosecution. Now pending
before the Court are two Motions to Dismiss for Fai|ure to State a Claim upon Which Re|ief
can be Granted, filed by Wa|greens pursuant to Federal Rule of Civi| Procedure 12(b)(6).
[Record Documents 11 & 23]. Plaintiff opposes both motions. [Record Documents 20 &
27]. For the reasons discussed beloW, Wa|greens’ first motion to dismiss [Record
Document 11] is hereby GRANTED. Wa|greens’ second motion to dismiss [Record
Document 23] is hereby DENIED AS MOCT. P|aintiff's claims against Wa|greens are
hereby DISMISSED WITH PREJUDICE.
PROCEDURA|___H_ISTORY
In a previous ruling, this Court dismissed With prejudice P|aintiff's § 1983 claims
against Wa|greens. Record Document 22, pp. 1~2. The Court also found that neither
Walgreens' first motion to dismiss nor P|aintiff's opposition addressed the merits of the

malicious prosecution claim. Ic/. at 1. The Court stated that it Was inclined to dismiss this

1

claim but allowed P|aintiff an opportunity to provide the Court with reasons why his
malicious prosecution claims against Wa|greens should not be dismissed sua sponte ./'d.
at 10; $ee Cenfu/y$ur. Co. v. B/ev/ns, 799 F.3d 366, 372 (5th Cir. 2015) (ho|ding that a
district court may dismiss a claim sua sponte if the procedure used is fair, and that fairness
requires notice of the court’s intention to dismiss and an opportunity to respond). P|aintiff
responded to the Court's ruling with a supplemental memorandum containing reasons
why his malicious prosecution claim should not be dismissed. Record Document 25.
Wa|greens filed a second motion to dismiss pursuant to Rule 12(b)(6) that focused on
P|aintiff's malicious prosecution claim, presumably also in response to the Court's ruling.
Record Document 23. P|aintiff opposes this motion. Record Document 27.
BACKGROUND

On January 11, 2017, P|aintiff entered a Wa|greens store located in Bossier City,
Louisiana. Record Document 1, 11 5. Once inside, P|aintiff picked up a twelve-pack of Bud
Light, proceeded to the pharmacy area, and placed the beer on the pharmacy counter.
./'0’. at 11 6. P|aintiff claims that he told the pharmacist he needed to “get this,” in reference
to the beer and his prescription, and handed over his driver’s license and his credit/debit
card. _/'a’. at 11 7. P|aintiff also alleges that the price of his medication normally fluctuated
between forty and sixty dollars a month and that he believed he had purchased the beer
at the same time he purchased the medication. Id. at 115 7-8. However, P|aintiff purchased
only his medication and then exited the store with the beer. ./'d. at 11 9. Wa|greens
contacted law enforcement and on or about January 13, 2017, Detective Wooten of the
Bossier City Police Department came to Walgreens, viewed surveillance footage of the

2

incident, and spoke with Wa|greens employees. la'. at 11 10.

After visiting the store, Detective Wooten attempted to locate P|aintiff at P|aintiff's
grandmother’s residence and left his contact information there. Id. at 11 12. On January
17, 2017, P|aintiff contacted Detective Wooten and went voluntarily to the Bossier City
Police Department. ./'a'. at 11 13. P|aintiff claims that he was then arrested, despite
explaining that he thought he had purchased the beer and offering to pay for it, because
Wa|greens wanted him to be arrested. Ia’. at 11 15.

P|aintiff claims that he suffered emotional distress over this incident due to Post-
Traumatic Stress Disorder (PTSD) and that the incident damaged his marriage and other
aspects of his life. ./'0'. at 115 15 & 19. Eight months after his arrest, P|aintiff was found not
guilty of shoplifting. 10'. at 11 20. On January 17, 2018, P|aintiff filed the present action
against Wa|greens, the City of Bossier, Shane McWilliams in his official capacity as Chief
of Police for the City of Bossier, and Detective Wooten, individually and in his official
capacity as a detective for the City of Bossier Police Department. Record Document 1.

P|aintif\c alleges that all Defendants violated his right to be free from unreasonable
searches and seizures, false arrests, and excessive force by police officers, as well as his
right not to be deprived of life, liberty, or property without due process of law, under the
Fourth, Fifth, and Fourteenth Amendments to the United States Constitution. Io'. at 115 24
& 32. Plaintiff also alleges that all Defendants are liable to him for the Louisiana state law
tort of malicious prosecution. [0'. at 11 44. At issue in this ruling is P|aintiff's only remaining

claim against Wa|greens, that of malicious prosecution.

DISCUSSION

I. Standard of Review

In order to survive a motion to dismiss brought under Federal Rule of Civil
Procedure 12(b)(6), a plaintiff must “state a claim to relief that is plausible on its face.”
Ashcroff \/. Iqba/, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Id. at 663. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice."
Ic/. at 678. The court must accept as true all of the factual allegations in the complaint in
determining whether plaintiff has stated a plausible claim. See Be// Af/anf/c Corp. \/.
Twomb/y, 550 U.S. 544, 555 (2007); ./'n re Katr/na Cana/ Breache$ L/'f/'_q., 495 F.3d 191,
205 (5th Cir. 2007). However, a court is “not bound to accept as true a legal conclusion
couched as a factual allegation.” Papa$an 1/. A//a/n, 478 U.S. 265, 286 (1986).
II. Law and Analysis

A. P|aintiff's Malicious Prosecution Claims against Wa|greens

In Count III of his complaint, P|aintiff alleges that all of the named Defendants are
liable to him for the Louisiana state law tort of malicious prosecution. Record Document
1, 11 44. P|aintiff specifically asserts that Wa|greens knew or should have known that he
was justified in believing that he had paid for the beer and that Wa|greens employees
“falsified their statements, coerced false statements, deliberately ignored exculpatory

evidence, and [] engaged in reckless criminal allegations involving Plaintiff." 10’, at 115 21

81 35. P|aintiff also alleges that he was arrested despite his offers to Detective Wooten to
pay for the beer because Wa|greens wanted him to be arrested. Id. at 11 15.
B. E|ements of a Ma|icious Prosecution Claim
To maintain a malicious prosecution claim in Louisiana, a plaintiff must establish:
(1) the commencement or continuance of an original criminal or civil
judicial proceeding; (2) its legal causation by the present defendant[s] in
the original proceeding ; (3) its bona fide termination in favor of the present
plaintiff; (4) the absence of probable cause for such proceeding; (5) the

presence of malice therein; and (6) damage conforming to legal standards
resulting to the plaintiff.

]ames v. l/l/oods, 899 F.3d 404, 408 (5th Cir. 2018) (quoting lanes \/. 50/'/eau, 448 So. 2d
1268, 1271 (La. 1984)). In its previous ruling, the Court stated that P|aintiff satisfied the
first and third elements of a malicious prosecution claim because he was criminally
prosecuted and found not guilty of shoplifting. Record Document 22, p. 8. The Court also
stated that P|aintiff did not sufficiently plead the remaining elements of a malicious
prosecution claim. Ia'. In his supplemental memorandum [Record Document 25], P|aintiff
argues that his malicious prosecution claim should survive Wa|greens’ motions to dismiss.
C. P|aintiff's Arguments in Support of his Ma|icious Prosecution Claim
P|aintiff's supplemental memorandum argues that Wa|greens legally caused his
original prosecution, that there was no probable cause for such a proceeding, that
Wa|greens acted with malice, and that he suffered damages from these events. See

Record Document 25.

1. Legal Causation

Plaintiff asserts that Wa|greens caused his criminal prosecution. Record Document
25, pp. 6-7. In Louisiana, merely reporting a crime to law enforcement may cause an
individual's prosecution if there is no subsequent police investigation. ]ames, 899 F.3d at
409. However, if a report of suspicious conduct is followed by an independent law-
enforcement investigation, “the chain of causation between the initial report and the
ultimate prosecution may be broken." Id. Plaintiff asserts that he has satisfied the element
of legal causation because Detective Wooten relied broadly on facts provided by
Wa|greens employees and performed a “negligible” investigation. Record Document 25,
p. 5.

Plaintiff claims that Detective Wooten’s decision to arrest him was based only on
information that was provided by Wa|greens employees. Ia’. at 6. During his investigation
of this case, Detective Wooten arrived at Wa|greens after Plaintiff departed the premises,
interviewed a Wa|greens employee, viewed video surveillance, and interviewed Plaintiff.
10’. Plaintiff notes that Detective Wooten did not interview the pharmacist who rang up
P|aintiff's medication or request financial records from Plaintiff to see if he had the amount
of money required to purchase the beer. Ia’. Plaintiff alleges for the first time in his
supplemental memorandum that after watching the video footage, Detective Wooten was
unsure of whether Plaintiff intended to steal the beer. Id. According to Plaintiff, Detective
Wooten asked the store manager, Michael Jones (“Jones”), if Plaintiff might have believed
that he already paid for the beer when he left the store. Id. In response, Jones claimed

that the pharmacist told Plaintiff that he needed to purchase the beer at the front of the

6

store. Id. Plaintiff states that another employee named Tranesha Harris (“Harris") had
already made a statement to Detective Wooten that Plaintiff informed the pharmacist that
he would pay for the beer at the front register. ./'d. Plaintiff states that Detective Wooten
wrote_presumably in his report--that he arrested Plaintiff because the statements from
Harris and Jones together established that Plaintiff knew he needed to stop at one of the
front registers to purchase the beer. ./'a’. Plaintiff claims that Detective Wooten’s reliance
on these statements from Harris and Jones demonstrated that he relied solely on
information provided by Wa|greens when he decided to arrest Plaintiff. 10“. Finally, Plaintiff
states for the first time that Detective Wooten later communicated to Wa|greens that
Plaintiff was willing to pay for the beer, but that Wa|greens declined the offer and
Detective Wooten charged Plaintiff with shoplifting. Id.

To support his assertion that the chain of causation between Wa|greens’ complaint
and his prosecution was not broken, Plaintiff cites to Cra/'g v. Carfer, 30,625 (La. App. 2.
Cir. 9/23/98); 718 So. 2d 1068, 1070, in which the Louisiana Second Circuit found that
the plaintiff's arrest for disturbing the peace and false impersonation was caused by the
defendant, a grocery store. The court held that the plaintiff demonstrated that the grocery
store caused his prosecution because the record showed “broad reliance on the facts
provided by the store employees and only limited independent inquiry by the police." ./'0'.
at 1070-71. Plaintiff avers that the facts of Cra/'g are similar to his case and that the Court
should reach a similar conclusion. Record Document 25, pp. 6-7.

Plaintiff attempts to distinguish his case from a case this Court cited in its initial

ruling on this matter, Adams v. Harrah’s Bossier City Im/. Co., L../_.C., 41,468-CW, (La.

7

App. 2 Cir. 1/10/07); 948 So. 2d 317, 320. In Adams, the Louisiana Second Circuit held
that police officers performed an independent investigation when they viewed video
footage of a suspected theft. Ia'. The court held that this independent investigation broke
the chain of causation between the defendant’s complaint to law enforcement and the
plaintiff's arrest. ]0’. Plaintiff claims that his case is distinguishable from Aa’ams because
in Adams, two police officers viewed a video recording of the incident and arrived at a
decision to arrest plaintiff independently of the defendant, whereas in his case, Detective
Wooten “made two attempts to resolve the matter as a misunderstanding, but Wa|greens
declined." Record Document 25, p. 7. Plaintiff contends that Wa|greens’ statement that
they still wanted to pursue charges after Detective Wooten’s attempts at resolution
demonstrates that Plaintiff was arrested “solely upon the word, and on the instruction of,
two Wa|greens’ employees.” ./'0'.

The Court finds that Plaintiff fails to support his assertion that Wa|greens’ actions
were the legal cause of his arrest and prosecution. The Court begins by noting that
P|aintiff's assertions that Detective Wooten twice attempted to resolve this matter without
arresting Plaintiff were not contained in his complaint. See Record Document 1. The Court
did invite Plaintiff to provide the Court with reasons why his malicious prosecution claim
should not be dismissed sua sponfe, however, Plaintiff is not permitted to submit
altogether new facts that were not contained within his complaint1 and have never been

asserted before. When determining whether to grant or deny a motion to dismiss

 

1These new facts as to Detective Wooten’s actions were also not contained in an affidavit
or a declaration under oath by Plaintiff but are alleged for the first time by counsel in
P|aintiff's supplemental memorandum. $ee Record Document 25.

8

pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court is limited to the facts
contained within the complaint. Ashcro)‘i‘, 556 U.S. at 678.

Even if the Court were to consider these newly introduced facts, Plaintiff would
still be unable to establish the element of legal causation. The two “attempts at
resolution" that Plaintiff refers to are 1) that Detective Wooten asked the Wa|greens’ store
manager if Plaintiff might have believed he had purchased the beer [Record Document
25, p. 6] and 2) that Wa|greens refused Plaintiff's offer to pay for the beer after Detective
Wooten communicated the offer to them. Record Document 25, p. 7. The Court disagrees
with P|aintiff's characterization of the Hrst instance as an “attempt[] at resolution.” Io'.
This event appears to the Court to be evidence of an independent investigation. Detective
Wooten viewed the video footage, asked questions and elicited statements from
Wa|greens employees, interviewed Plaintiff, and came to a decision to arrest Plaintiff.
Wa|greens’ response to an inquiry by Detective Wooten does not demonstrate that
P|aintiff's arrest was based on solely on the "word” of Wa|greens employees. The second
instance, Wa|greens’ rejection of P|aintiff's offer to pay for the beer after the fact, as
communicated by Detective Wooten, is not relevant to whether he conducted an
independent investigation or not. The Court finds that Plaintiff has failed to prove that his
prosecution was legally caused by Wa|greens.

2. Probable Cause

Plaintiff argues that there was no probable cause for his arrest and prosecution.

He asserts that the most important factor in determining probable cause is whether the

defendant honestly and reasonably believed in the guilt of the plaintiff. Record Document

9

25, p. 8 (citing $m/z‘h v. State ex re/. Dep’t ofAdm/n., 96-0432 (La. App. 1 Cir. 5/9/97);
594 So. 2d 1184, 1188). Plaintiff argues that no probable cause existed to commence
criminal proceedings against him because there is no evidence that he intended to
“permanently deprive Wa|greens of the beer, especially after viewing the surveillance
footage." la'. at 9. This footage, according to Plaintiff, depicts him placing the beer on the
counter by the register in the pharmacy area, conducting his transaction, and leaving the
store with the beer. la’. at 8~9. Plaintiff claims that no Wa|greens employees attempted
to stop him from leaving with the beer. Id. at 9. Plaintiff argues that because he put the
beer on the counter in the pharmacy area in plain sight, Wa|greens should have
reasonably believed that there “could have been a misunderstanding on plaintiff's part as
to whether payment was tendered for the beer." Id.

To support this argument, Plaintiff cites to Cu/pepper v. Ba//ard, 344 So. 2d 110,
112 (La. App. 2. Cir. 3/21/77), in which the Louisiana Second Circuit found that a landlord
was liable to a tenant for malicious prosecution when the landlord alerted the police that
the tenant stole his toaster when the tenant moved out of the landlord’s apartment. The
tenant claimed that he believed the toaster was a Christmas gift when he took it from his
old apartment, whereas the landlord claimed that he provided the toaster to the tenant
because the oven in the apartment stopped working. ./'0'. at 111. The court held that even
if the landlord reasonably believed he owned the toaster, he "should have just as
reasonably believed” that the tenant believed he owned the toaster. Ia’. at 112. Plaintiff
claims that Wa|greens similarly should have reasonably believed that Plaintiff thought he
paid for the beer. Record Document 25, p. 9.

10

The Court finds P|aintiff's arguments as to probable cause unpersuasive. As the
court stated in Cu/pepper, “[t]he existence of probable cause in any case depends upon
the particular facts of that case.” Cu/pepper, 344 So. 2d. at 112. Under the facts of this
case, it is possible that a Wa|greens employee could have understood that Plaintiff
thought he had already purchased the beer at the time he paid for his prescription
because he placed the beer on the pharmacy counter. However, the Court views P|aintiff's
argument that a reasonable person would not have believed that he intended to shoplift
as an overstatement. Unlike the tenant in Cu/pep,oerwho thought he already owned the
toaster, Plaintiff knew he was required to purchase the beer before leaving the store with
it. Plaintiff did not have a personal relationship with the Wa|greens employees as the
tenant did with the landlord in Cu/pepper. Most importantly, it was reasonable for
Wa|greens to interpret Plaintiff leaving the store with the beer as evidence that he
intended to permanently deprive the store of the beer. This act was sufficient to establish
an honest and reasonable belief in P|aintiff's guilt on the part of Wa|greens. Therefore,
the Court finds that Plaintiff has failed to establish that there was no probable cause for
Wa|greens to report his activities to law enforcement.

3. Ma|ice

 

Plaintiff alleges that Wa|greens acted with malice in this matter because Wa|greens
employees made contradictory statements to Detective Wooten during his criminal
investigation and during Plaintiff's tria|. Record Document 25, pp. 10-11. Plaintiff claims
that Harris told Detective Wooten that the pharmacy cashier attempted to ring up the
beer, but Plaintiff said he would pay for it at the front register. Ia’. at 10. Jones stated

11

that Plaintiff was advised to pay for the beer at the front register because the pharmacist
could not process alcohol sales at that time. Io'. Plaintiff claims that these two statements
are inconsistent. However, both statements establish that he knew he was required to
purchase the beer at the store's front register. Plaintiff also complains that during Harris's
trial testimony, she mentioned for the first time a city ordinance that prohibited alcohol
purchases from 2 a.m. to 7 a.m., during which time this incident took place. Ic/. at 11.
This information was not contained in any previous statements from Wa|greens
employees to Detective Wooten or in his police report. Id. Harris admitted at trial that
this information was inconsistent with her previous statement that the pharmacist
attempted to ring up the beer but that Plaintiff told the pharmacist he would pay for it at
the front register. Ia'. Plaintiff also contends that Wa|greens employees should have told
Plaintiff that he could not purchase the beer as soon as they saw him with it. Io'. Plaintiff
alleges that these inconsistencies constitute malice on the part of Wa|greens, Id.

The Court finds that Plaintiff has not established that Wa|greens acted with malice
in relation to his prosecution. The element of malice is met when a charge is brought with
knowledge that it is false, or a reckless disregard for truth. l/l/att/'_c]ny i/. Lamben‘, 490 So.
2d 1115, 1117 (La. App. 3 Cir. 1986) (quoting $far/< i/. Eun/'ce Superetfe, Inc., 457 So. 2d
291 (La. App. 3 Cir. 1984), writ denied 461 So. 2d 316 (La. 1984)). Again, Walgreens
claims and Plaintiff admits that Plaintiff exited the store with beer he did not pay for. The
Court finds that this action created a factual basis for the shoplifting claim at the time

Wa|greens called the police. Because Wa|greens cannot have acted with malice when

12

there was factual support for its shoplifting complaint, Plaintiff fails to establish the
element of malice.
CONCLUSION

Plaintiff has failed to allege sufficient facts to support a plausible malicious
prosecution claim against Wa|greens. Because Plaintiff cannot establish three of the
elements of a malicious prosecution claim--legal causation, lack of probable cause, and
malice--his claim against Wa|greens is dismissed.

Accordingly, Wa|greens’ first Motion to Dismiss [Record Document 11] is
GRANTED, while Wa|greens’ second Motion to Dismiss [Record Document 23] is
DENIED AS MOOT. P|aintiff's claims against Wa|greens are DISMISSED WITH
PREJUDICE. g

THUS DONE AND SIGNED in Shreveport, Louisiana, this)<sj_@day of

February, 2019.

 

ELIZABEFH ¢R\i\iv FooTE
ui\iiTED sT TEs b TRichuDGE

13

